Citation Nr: 0110892
Decision Date: 05/07/01	Archive Date: 07/18/01

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-13 482	)	DATE MAY 7, 2001
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


ORDER

The following corrections are made in a decision issued by the Board in this case on April 13, 2001:

On line 33, page 3, "November 1999" is corrected to read "November 2000."



		
	ROBERT E. OBRIEN
	Member, Board of Veterans Appeals






Citation Nr: 0110892	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the lumbosacral spine, currently rated 10 
percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently rated 20 percent disabling.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel








INTRODUCTION

The veteran served on active duty from February 1972 to March 
1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which, inter alia, granted the 
veteran an increased evaluation, from 10 percent to 20 
percent, for hypertension, and denied his claim for an 
increased evaluation in excess of 10 percent for traumatic 
arthritis of the lumbosacral spine.

The file indicates that the veteran is claiming entitlement 
to service connection for a chronic respiratory disability 
due to undiagnosed illness, pursuant to 38 U.S.C.A. § 1117 
(West 1991 & Supp. 2000).  As this issue has not been 
adjudicated, it is referred to the RO for appropriate action.  


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); VAOPGCPREC 11-2000.  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

A review of the claims folder shows that there is medical 
evidence which has not previously been provided that is 
necessary to substantiate these particular claims on appeal.  
Thus, VA is required to make an attempt to obtain this 
missing evidence on behalf of the claimant.

When reference is made by a claimant to pertinent medical 
records, VA is on notice of their existence and has a duty to 
develop the claim by attempting to obtain the referenced 
medical records.  Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992), 
in which it was indicated VA was deemed to have constructive 
knowledge of certain documents generated by VA agents, 
including VA physicians.  In correspondence received from the 
veteran in the course of the appeal, he reported that he was 
given a medical evaluation at the Jackson, Mississippi, VA 
Medical Center (VAMC) under the special examination protocols 
for veterans of the Persian Gulf War.  It is unclear from the 
statement whether the examination to which he refers was one 
which has already been made a part of the record, or to an 
outstanding one which has yet to be included in his claims 
file.  A remand is thus warranted so that the RO may clarify 
the matter and obtain the pertinent records for inclusion in 
the evidence if required.

The veteran has also reported that he was medically examined 
at "Jackson MEPS" in September 1999, and that his primary 
care physician was a doctor whom he identified as "Dr. 
Chamblis."  A review of the evidence, however, shows that 
these examination reports and records of treatment have not 
been included in the claims folder.  As these may be of 
relevance to the issues on appeal, the case should be 
remanded so that the RO may contact the veteran, obtain more 
details regarding the aforementioned records, and obtain 
copies of these pertinent records for inclusion in his claims 
file. 

In a written statement in support of the increased rating 
claims for hypertension and a low back disability, which was 
received by the RO in November 1999, the veteran presented 
statements which constituted a notice of disagreement with 
that part of the December 1999 RO decision which denied his 
claims for increased (compensable) evaluations for service-
connected pseudofolliculitis barbae and status post left 
herniorrhaphy.  However, as the file indicates that a 
statement of the case addressing these issues has not been 
furnished to the veteran, the issue must be referred to the 
RO for appropriate action.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims file all identified medical 
records that have not been obtained 
previously.  These records should 
include, but not be limited to, those 
relating to his reported Persian Gulf War 
examination at the VAMC, his medical 
examination at "Jackson MEPS" in 
September 1999, and those records of 
treatment received from his primary care 
physician "Dr. Chamblis."  The RO 
should document its actions in this 
regard.  

2.  If the RO is unsuccessful in its 
efforts to obtain any records identified 
by the veteran, the RO should inform the 
veteran of this and request him to submit 
copies of the outstanding records.

3.  When the above development has been 
completed, the RO should arrange for a VA 
examination of the veteran by a 
cardiologist to determine the current 
extent of impairment from hypertension 
and by an orthopedist to determine the 
current extent of impairment from 
traumatic arthritis of the lumbosacral 
spine.  Any indicated studies should be 
performed, and the veteran's claims 
folder must be made available to and 
reviewed by the aforementioned examining 
specialists.  The examining orthopedist 
should also address the issue of 
functional loss due to the veteran's 
lumbosacral disability.  (See 38 C.F.R. 
§§ 4.40, 4.45 (2000); DeLuca v. Brown, 8 
Vet. App. 202 (1995))  The rationale for 
all opinions expressed should also be 
explained.

4.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the notification and duty to 
assist requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

5.  Then, the RO should readjudicate the 
veteran's claim for an evaluation in 
excess of 20 percent for hypertension and 
an evaluation in excess of 10 percent for 
traumatic arthritis of the lumbosacral 
spine.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.	


		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




